DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/10/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0058411 A1 (Kobayashi).
Regarding claims 1 and 4, Kobayashi discloses a fuel cell stack 100 comprising a stack body (stack 13) including a plurality of power generation cells (fuel cells 12) stacked together in a stacking direction A [0017], [0046], and a terminal structure (terminal plates 102a, 102b) provided at both ends of the stack body in the stacking direction [0047], wherein each of the terminal structures 102a, 102b comprises an electrically conductive [0029] current collection plate (plate surface 112a) having one surface and another surface, the one surface of the current collection plate 112a being positioned adjacent to the stack body 13 [0050], an electrically conductive intermediate plate (plate surface 108a) including a plate joint surface and a terminal joint surface as a back surface of the plate joint surface [0049], the plate joint surface being joined (by partition walls 104a1, 104a2, 104a3, 104a4) to the other surface of the current collection plate 112a [0047], and an electrically conductive rod terminal (connection terminal 110a) joined to the terminal joint surface of the intermediate plate 108a, and protruding from the intermediate plate 108a toward a side opposite to the stack body 13 [0049], wherein a terminal joint portion (opening 114a that is used for a welding operation) configured to join the intermediate plate 108a and the rod terminal 110a [0050] is provided at a central side (position that overlaps the space 106a3) of the intermediate plate 108a as viewed in the stacking direction [0049], and a plate joint portion (partition walls 104a1, 104a2, 104a3, 104a4) configured to join the current collection plate 112a and the intermediate plate together 108a is provided on an outer circumferential side of the intermediate plate as viewed in the stacking direction [0048]. See Fig. 6.

    PNG
    media_image1.png
    758
    579
    media_image1.png
    Greyscale

Regarding claim 2, Kobayashi further discloses that a terminal recess (space 106a3) is formed in the intermediate plate 108a by depression from the plate joint surface toward the terminal joint surface, and the terminal joint portion 114a is formed inside the terminal recess 106a3 [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0058411 A1 (Kobayashi), as applied to claims 1, 2 and 4 above, in view of US 2005/0202304 A1 (Peace).
Regarding claims 5 and 6, Kobayashi discloses the claimed terminal structure for a fuel cell stack, as shown above, and further teaches a method of producing thereof comprising the steps of in a state where one end surface of the rod terminal (connection terminal 56a, 110a) in an axial direction is brought into contact with the central side of the terminal joint surface of the intermediate plate (plate surface 54a, 108a), joining the intermediate plate 108a and the rod terminal together 110a at the central side (position that overlaps the space 106a3) of the intermediate plate 108a as viewed in the axial direction by friction stir welding from the plate joint surface to provide the terminal joint potion 114a [0031], [0050].
Kobayashi further teaches that the terminal plate including the intermediate plate and the current collection plate is formed by extrusion or drawing [0029], and thus does not teach the step of welding the intermediate plate and the current collection plate to provide a plate joint portion. Peace however teaches welding as a suitable alternative to forming a fuel cell base member as a unitary extruded section [0054]. Therefore it would have been obvious to one of ordinary skill in the art to join the current collection plate and the intermediate plate of Kobayashi together on the outer circumferential side of the intermediate plate as viewed in the axial direction by friction stir welding from the terminal joint surface, to provide the plate joint portion, in the state where the plate joint surface of the intermediate plate after the terminal joining step is brought into contact with the other surface of the current collection plate before the one surface of the current collection plate is positioned adjacent to the stack body, because welding is an equivalent to extrusion known for the same purpose. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980); In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06, 2144.07. Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 7, Kobayashi further discloses that a terminal recess (space 106a3) is formed in the intermediate plate 108a by depression from the plate joint surface toward the terminal joint surface, and in the terminal joining step the terminal joint portion 114a is formed inside the terminal recess 106a3 [0050].
Regarding claims 3 and 8, Kobayashi does not specifically teach the claimed plate recess. Kobayashi does however teach providing a space that has an opening that is used for a welding operation [0050]. Therefore, when the intermediate plate 108a and the current collection plate 112a are welded, as taught by Peace, it would have been obvious to one of ordinary skill in the art to form a plate recess in the intermediate plate 108a by depression from the terminal joint surface toward the plate joint surface, and in the plate joining step, form the plate joint portion 104a inside the plate recess, because it would provide an opening to be used for the welding operation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 8273494 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same fuel cell stack as explained above in the 102 rejection, which anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727